Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 1 of 40 PagelD 2945

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
DRAGON JADE INTERNATIONAL, CASE NO: 8:17-cv-2422-T-27TBM
LTD., a British Virgin Islands limited

company,
Plaintiff/Counter-Defendant,

VS;

ULTROID, LLC, et al.,

Defendants/Counter-Plaintiffs.
/

AFFIDAVIT OF TIMOTHY VAN DYKE

STATE OF FLORIDA
COUNTY OF ORANGE

I, TIMOTHY VAN DYKE, Affiant, first being duly sworn on oath, depose and say as
follows:

1. I am over the age of 21 years, not a party to the above-referenced litigation, am
competent to testify and have personal knowledge of the facts set forth herein.

2. I am a registered patent attorney with the law firm of Beusse, Wolter, Sanks &
Maire, PLLC, and have been practicing intellectual property law since 1997. I am admitted to
practice in Florida, the U.S. Court of Appeals for the Federal Circuit, the U.S. District Court for
the Middle District of Florida, and the U.S. Patent and Trademark Office. I concentrate my
practice on securing domestic and international patent protection in the technical areas of
biomedicine and medical devices. As part of my practice, I also provide services relating to the

enforcement of intellectual property rights.
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 2 of 40 PagelD 2946

3. I was first hired by Vascular Technologies, Inc. and Ultroid Technologies, Inc. in
2014 (Ultroid Companies) to monitor and secure the Ultroid Companies’ domestic and
international intellectual property rights related to the Ultroid Hemorrhoid Management System
(“Product”). This includes the following intellectual property that is the subject of the above-
referenced lawsuit: (a) U.S. Patent No. 8131380; (b) U.S. Patent No. 9179966; (c) CA Patent No.
2597892; (d) U.S. Registered Trademark No. 3526435; and (e) U.S. Registered Trademark No.
1485175.

4. Over the years, I have assisted the Ultroid Companies in transferring their
intellectual property into a holding company, Ultroid, LLC; filing for international patents and
trademarks for the Product; and renewing their patents and trademarks to ensure that all
intellectual property is up-to-date and retained by the companies.

5. I have had the opportunity to review the Investor Presentation that Dragon Jade
International, Ltd. filed along with its Form 6-K with the U.S. Securities and Exchange
Commission on April 30, 2019, a copy of which is attached hereto at Exhibit A. Dragon Jade
represents that it is in the business of treating hemorrhoids and indicates it is the exclusive owner
and provider of an exclusive hemorrhoid treatment technology. The technology described in
Dragon Jade’s filing is disclosed and taught in Ultroid’s intellectual property for the Product and
the subject of the above-referenced lawsuit between Dragon Jade and Ultroid.

6. I am currently working with Ultroid’s CEO, Michael Goeree, to determine the
appropriate and preferred course of action to enforce Ultroid’s intellectual property rights.

FURTHER AFFIANT SAYETH NAUGHT.

ZELL,

“TIMOTHY VANDYKE, ESQ.
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 3 of 40 PagelD 2947

AN

The foregoing instrument was sworn to and signed before me this lyt day of
( \ ed — __, 2019, by TIMOTHY VAN DYKE who is personally known to me or who
produc¢d

as identification.
Coa’
LA Ne

 

 

 

 

NOTARYPNB

Maet Sea CORogs
PRINT NAME

V\owendpen XK QOQO
COMMISSION EXPIRES

‘YY
Ra MARY JEAN CROSS
: «+ MY COMMISSION # Go o50716

Zh Ps EXPIRES: November 28, 2020
Or Ro Bonded Thru Budgat Nolery Servicas
“EDGAR $¥6 -JDW-CPT Document 138-7 Filed 06/27/19 Page 4 of 40 PagelD 2948

¥¢ EDGAR Online”

DRAGON JADE INTERNATIONAL LTD

FORM 6-K

(Report of Foreign Issuer)

Filed 04/30/19 for the Period Ending 04/30/19

Telephone
CIK
Symbol
SIC Code
Industry
Sector
Fiscal Year

852 3588 1780

0001456787

DGuJI

5912 - Retail-Drug Stores and Proprietary Stores
Drug Retailers

Consumer Non-Cyclicals

03/31

Powered By EDGARoOnline

http:/Avww.edgar-online.com

© Copyright 2019, EDGAR Online, a division of Donnelley Financial Solutions. All Rights Reserved.
Distribution and use of this document restricted under EDGAR Online, a division of Donnelley Financial Solutions, Terms of Use.
 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
Washington, D.C, 20549

FORM 6-K

REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF
THE SECURITIES EXCHANGE ACT OF 1934

CURRENT REPORT

For the month of April 2019

Dragon Jade International Limited

(Exact name of registrant as specified in its charter)

 

British Virgin Islands 0-53593 None
(State or other jurisdiction (Commission File Number) (IRS Employer
of incorporation) Identification No.)

Unit 2, 23/F, New World Tower I, 18 Queens Road, Central Hong Kong, SAR, China
(Address of Principal Executive Offices)

Registrant's telephone number, including area code: 011-852-3588-1780
Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.
Form 20-F & Form 40-F OJ
Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): O

Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): O

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 6 of 40 PagelD 2950

Dragon Jade International Limited hereby furnishes its investors presentation, which is attached to this Form 6-K as Exhibit 99.1.

The fact that this presentation is being made available and filed herewith should not be deemed an admission as to the materiality of any information contained in the
materials. The information contained in the presentation is being provided as of April 30, 2019 and the Company does not undertake any obligation to update the presentation in the
future or to update forward-looking statements to reflect subsequent actual results.

EXHIBIT INDEX
Exhibit No. Description

99.1 Investor Presentation
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 7 of 40 PagelD 2951

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto
duly authorized.

Dragon Jade International Limited

Date: April 30, 2019 By: = /s/ Yat Man Lai

 

Yat Man Lai
Chief Executive Officer

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 8 of 40 PagelD 2952, hii 90.1

 

Dragon Jade International Limited.

De AGONJAD 5 (OTC QX: DGJl)

Investor Presentation

April 2019

ITE RN ATION AL LT

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 9 of 40 PagelD 2953

GD Forward Looking Statement DRAGONJADE

This presentation contains forward-looking statements that reflect our current expectations and views of future events. You can
identify some of these forward-looking statements by words or phrases such as "may," "will," "should," "expect," "anticipate,"
“aim,” “estimate,” "intend," "plan," "believe," “is/are likely to," “approximately,” "potential," "continue," or other similar
expressions. We have based these forward-looking statements largely on our current expectations and projections about future
events that we believe may affect our financial condition, results of operations, business strategy and financial needs. These
forward-looking statements involve various risks and uncertainties. Although we believe that our expectations expressed in
these forward-looking statements are reasonable, our expectations may later be found to be incorrect. The forward-looking
statements made in this presentation relate only to events or information as of the date on which the statements are made in
this presentation. Except as required by law, we undertake no obligation to update or revise publicly any forward-looking
statements, whether as a result of new information, future events or otherwise, after the date on which the statements are
made or to reflect the occurrence of unanticipated events. You shauld thoroughly read this presentation and the documents
that we refer to herein with the understanding that our actual future results may be materially different from and werse than
what we expect. We qualify all of our forward-looking statements by these cautionary statements.

This. presentation contains certain data and information that we obtained from various government and private publications.
Statistical data in these publications also include projections based on a number of assumptions. If any one or more of the
assumptions underlying the market data are later found to be incorrect, actual results may differ from the projections based on
these assumptions. ‘You should not place undue reliance on these forward-looking statements.

You should read carefully the factors described in the “Risk Factors” section of the prospectus contained in the Registration
Statement to better understand the risks and uncertainties inherent in our business and any forward-looking statements.

All references to dollar amounts in the offering summary or to use of proceeds are subject to change pending a final
prospectus.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 10 of 40 PagelD 2954

   
     
 

Company Summary

Campany Summary, investment Highlights

* Company Overview

Combany Overview, Business Model, Market Coverage

     
 
    
 

Lis _@ “ » Cross-border Healthcare
Us F

y industry Overview, KPM, Customer Sourcing Strategy Revenue Growth Driver
Hemorrhoids Treatment

industry Overview, Hemorrhoids Hydrolysis Technology

a %

Ml 1 RR ij Ih

% + Financial Forecast

Financial Forecast, Management Team

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 11 of 40 PagelD 2955

GD Company Summary DRaGONjADE

Company Dragon Jade International Limited.
Exchange & Ticker Symbol OTC QX : DGJI

Shares Outstanding 57,023,319 Ordinary Shares*
Financial Advisor Univest Securities, LLC.

Legal Counsel Ortoli Rosenstadt LLP

Auditor Centurizon ZD CPA Limited

 

This is not an offer to sell or buy securities. See Registration Statement for full risks and disclosures.
“Source: Fi PS See https. /www.sec.gov/Archives/edgardata/1456787/000121390018015 729/11 2018_dragonjadeinter htm

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 12 of 40 PagelD 2956

GD Investment Highlights Daconjane

22a solesand Marketing I Market Size Ty

+ In-depth + Over 20-year + Considerable + Existing 5000+ * 156 million * Proprietary
knowledge of experienced growth of demand high-net-worth patients need technology (IP
operating and management for cross-border customer surgical pending and
regulatory team with medical healthcare in resources and correction of CFDA approval
regimes across background China, particularly particular Hemorrhoids with pending)
distinct regions due to the channels for average cost of

increase of acquiring new $2000. Total

middle-class customers market size is

population $150 billion in
China only

See Registration Stetement for full disclosures and risks.
* Source F-1 P24 "Competitive Advantage" hthos://wew. sec gow Archives/edgaridatall AS56787 00012 139001801 S729 12018 dragonjadeinter him
“Source F-1 P23 Business Overview hitosv www sec.gqowArchives/edgaridata 145678700012 13900180157 2912018 _dragonjadeintar.htm

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19

Ca

: Professional
C4 Business Model | Doctors |

ior ee
) | Advanced
|) Medical
/ i | Equipment |

 

 

if r
if Latest

 

 

 

 

 

 

 

 

 

Cross-border
| | KPM E Advanced
/ Healthcare { h Thsalniert
i C=
i Ny fees )
/ \ \\ Private Health
f \ | Insurance
Dragon Jade )/ =
International ( tT \, Complete
Limited \\ | Supervision
= \ | System
‘ _
\ ——
\ Machine
‘, ; -, 4 .
\ (Hemorrhoids) ~~ { Provider
SS \ Hemorrhoids | aos — .
é Technology |
Montrose Fine \ done ‘
Wires: L ; ; . Kit Provider
\ \S_{ 5-Star Hotels ‘
\ and Private j
\ Clubs High Net Worth
7° ————— | Data Exchange
Wi Airlines, \Between Clients
\| Insurance, and
Others

 

See Registration Statement for full disclosures and risks.
Source F-1 P4 Corporate Information

Page 13 of 40 PagelD 2957

DRAGONJADE

[High Net Worth |

ve

Mainland
Patients

Hong Keng tT

he

=

 

*

Healthcare
Networks

Mainland
Healthcare

Networks

‘Europe, North |
America, other
Asia Regions

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 14 of 40 PagelD 2958

C4 Company Overview DRAGONJADE

 

 

 

 

 

 

Headquarter: Hong Kong

 

 

 

 

 

 

 

 

 

Jaa More than 20 years of experience and expertise in medical industry
ou
Us Broad network with local doctors, high-end hospitals, and clinics in Hong Kong
a” Exclusive hemorrhoids treatment technology owner and provider
Cross-border healthcare service provider, including comprehensive medical examination, new
drug consultation, global hospital referral services, and cross-border medical services.
iii,
Our
Business GD Cross-border Healthcare Services 2 Hemorrhoids Treatment Technology
2
‘a. .
Our + Bridge the latest treatments and therapies between the west and east
Goal * Become the largest one-stop private medical service provider in Hong Kong.
——’ * To be the best hemorrhoids treatment provider around the world

See Registration Statement for full disclosures and risks.

 

Source F-1 P4 Corporate Information

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 15 of 40 PagelD 2959

C4 Potential Market Coverage DRaGonjaDE

Our business network covers all over the world:
Europe, America, Hong Kong, Macau, Mainland China, Taiwan,
Singapore, Malaysia, Thailand, etc.

 

See Registration Statement for full disclosures and risks. 8
* Source: F-1 Page?

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 16 of 40 PagelD 2960

Cy (1) Business Line — Hemorrhoids Treatment DRaconjaDE

Dragon Jade )
International h tT
imi FT
ree Hong Kong
\ Healthcare
\ ey | Networks |

‘ Machine

\ | Hemorrhoids | “| Provider [ Mainland
\ Hemorrhoids Hydrolysis. | Healthcare
} Technology | | _ Networks |

=
Kit Provider

 

oe

me,

a

Europe, North |
America, other
Asia Regions

is

 

 

te

see Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 17 of 40 PagelD 2961

GD About Hemorrhoids DRAGONJADE

What are Causes of Cote aii la)
Hemorrhoids Hemorrhoids ee Lilet abe)

  
   

AN

ALS,
eae
ALB

gaan“) © an

  

 

 

 

 

Hemorrhoids are swollen veins in the lower + Unhealthy eating habits / Low fiber Diet * High risk occupations
part of the anus and rectum. When the + Prolong sitting / Standing / Squating * High stress and sleeping disorder
walls of these vessels are stretched, they + Constipation * Postpartumwomen
become irritated. + Pregnancy * The elderly

 

 

 

 

 

 

 

 

 

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 18 of 40 PagelD 2962

GD Hemorrhoid Treatment Stage Comparison DRaGONJADE

    

 

 

 

 

\ ] : ] : \ / ! \ ]

en gS ge aS Aur ae aS uur ge

q oe UN ea 4 bb: a a.) 1s al ;

—! es are ae “ — a — — Nieto

A first-grade internal A second-grade internal A third-grade hemorrhoid A fourth-grade
hemorrhoid bulges into hemorrhoid bulges from bulges from the anus hemorrhoid protrudes
the anal canal during the anus during bowel during bowel movements from the anus all the
bowel movements. movements, then goes and must be pushed time. The tissue was
back inside by itself. back in with a finger. red and swollen, with

strong pain.

 

 

 

 

 

 

 

 

 

 

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 19 of 40 PagelD 2963

GHD Hemorrhoid Treatment— Market Size DRaGONjADE

$150 Billion

Market Size in China Only”

t

Medical Treatment Rate: 28%! | Percentage of patients with Hemorrhoids: 49%

 

Percentage of 16+ population China: 82.3%?

 

WLM UT Cey a)

Waiting for surgical correction

Note : “Market Size Calculation Formula : The total number of Hemorrhoids patients seeking for treatment in China* Treatment cost (6.500 RMB} 42
Source : 1. Results of National Epidemiological Anorectal Disease Survey2. Statistical Communiqué of the People’s Republic of China on the 2016 National Economic and
Social Development

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 20 of 40 PagelD 2964

C4 Hemorrhoids Hydrolysis Technology

 

Internal

 

Hemorhoids

 

 

   

Special Anoscope

 

 

 

 

 

conduct a preliminary examination hemorrhoid
using a special anoscope, to
understand the situation and confinm
the position of hemorrhoids or

 

 

 

 

No anesthesia needed during treatment
# The patient only needs to lie on the side on bed
wf The general treatment time lasts about 30 minutes

The probe, anoscope and sponge are only for one-time

448

use (Safe and Clean)
7 Treatment can be performed by any GP

See Registration Statement for full disclosures and risks.

A registered Western doctor will first Place probe at the base of the

DRAGONJADE

 

 

Alkaline Environment

 

 

 

Hydrogen ions (H*+) are converted into
hydrogen (H2) and released as a foam. [1]
Hydrogen peroxide (OH*-} forms an strong
alkaline environment([ |

Protein denaturation

Blood vessel thrombosis[ 1]

The Hemorrhoids without nutrients will
naturally shrink, be absorbed by the body,

and will gradually shrink in 7-10 days 73

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 21 of 40 PagelD 2965

C4 Treatment for Hemorrhoids we DRaGONjADE

Ointment Medical towel/Medical
cushion treatment

 

Hemorrhoids

Hydrolysis Technology Traditional Surgery Rubber Band Ligatian PPH Surgery

 

Radical Cure

Low Pain

Protects Rectal
Structure

Non-Traumatic

Low Recurrence
Rate

Suitable for all-stage
treatment

No Hospitalization
Required

Low Risk

No Anesthesia

< SBS es Bas
XxXxXX< KCK KK
< < Saxe x exe
MM CRM RX
SSN aX BS as

Repeatable
Treatment

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 22 of 40 PagelD 2966

Hemorrhoids Hydrolysis Technology DaconjapE
— Competitive Advantages

— | Multiple clinical trials proof of

Non-invasive ee! :
4 =~ efficacy
The best choice for patients

No bleeding and painless ———~, j ADE Fy
4 g P Dracon) — with recurring needs
ee es. s _ One-third of the price of general
No need for hospitalization or anesthesia a admission surgery and is accepted
ae tlt f \ by most insurance companies

Clinical treatment by a general Suitable for treatment of hemorrhoids

4 practitioner (GP) . at all stages

15

 

 
 

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 23 of 40 PagelD 2967

SD cricrnoe Hydrolysis Technology Project Timeline Daconjape

Complete CFDA Class 2

: Expected to obtain
Medical Device

approval from CFDA
Certification & Trademark

Regis

 

ration |

 

4 Gare

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 24 of 40 PagelD 2968

——_SS—

 

 

 

 

 

 

 

: : Professional —
GD (2 Business Line | Doctors (RAGONJADE
— Cross-Border Healthcare ima
| Medical
/ “| Equipment
er
Cross-border if Latest f ; i
|) Healthcare KPM k Treatment ____|_ High Net
ie Vs, | Worth
/ 3. ooo Mainland
/ \ \\Private Health Fasene
/ \ Insurance ——SSs
- if
Dragon Jade |/ — —
International | Complete
Limited | Supervision
: System T
Montrose
Fine Wines .
‘\ | 5-Star Hotels
4 and Private |
‘ Clubs High Net
F—=— Worth Data =>
\, Airlines, : Exchange
\| Insurance, and Between
|___ Others» Clients

 

v

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 25 of 40 PagelD 2969

GD Cross-border Healthcare — Industry Overview DRaGonjape

 

1g fo
treatments in 201

15%-25% 860K

New cancer treatment drugs FDA drugs approved in Average time required for China vs. USA,
globally vs. drugs approved U.S vs. Drugs approved FDA approved drugs to be Average Cancer
aCe meen heed eh Ey Teme liye asd) launched in China Survival Rate

& ro 31%Vvs. 66%

18

 

Sources : 1 China Industrial Information Network ; *Ctrip : *Sina

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 26 of 40 PagelD 2970

C4 Cross-Border Healthcare — Competitive Advantages DRAGONJADE

Hong Kong has been the best choice for middle-class patients from Mainland
China and other developing Asian Pacific countries to find healthcare services.

Highly qualified doctors with good customer service:
Hong Kong doctors generally have atleast 6 years of studying experience at medical schools in either
Hong Kong or western counties. The duration of study for specialists is up to 12 years.

Complete supervision system:
Hong Kong medical staff are strictly regulated by the Medical Council. Minor mistakes can cause
suspension of license, termination of medical qualifications, or even imprisonment.

Medicines and equipment match intermational standards:

Hang Kong has the most fastest approval lead-time for new drugs and medical devices, therefore most
advanced drugs, medical devices and treatments from other countries will introduce ta Hang Kong which
makes Hong Kong as integrated center of the industry.

Language and geographical advantages
Language will not be a communication barrier between doctors and patients. Patients can travel to Hong
Kong Geographic advantages and multiple transportation choices provide conviniance travel to patients.

Private Health Insurance:
Hong Kong's commercial health insurance penetrate most of the population, and there is a huge amount
of peaple from mainland China come ta Hong Kong for purchasing commercial health insurance.

See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 27 of 40 PagelD 2971

C4 KPM Healthcare Centre (Under MOU to Acquire) DRaGONjADE

 

Four Core Services

MRI, 640-Slices CT-
6 Beds of ICU Medical Beauty Day Surgery Groce: OE eT
Scan

20
See Registration Statement for full disclosures and risks.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 28 of 40 PagelD 2972

C4 KPM Healthcare Centre DRaGONjADE

Bridge the latest treatments and therapies between the west and east.

c i KPM is the only private full-service medical center equipped with a suite of advanced medical
“== equipment in Hong Kong.

—,.? KPM is the only private medical center in Hong Kong that conducts medical radiological
OE ee oe i
F Ss examinations in the heart of the city.

KPM is the only private medical center that can conduct daytime cancer targeted drugs and
is dangerous drugs injection in Hong Kong.

ey KPM is the largest private medical center providing day surgery in Hong Kong.

im

jos 20,000 square feet state-of-art facility located in the heart of Tsim Sha Tsui, Hong Kong

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 29 of 40 PagelD 2973

GID Database & Resources of HNW Clients DRAGONJADE

Montrose Fine Wines that we acquired helped obtain large number of both existing and potential

cross-border healthcare customers of KPM from luxury hotels, private clubs, and etc.

Hotels Private Clubs

60 millions people fram Mainland travel to Hong Kong each year

 

22

Database acquired through the acquisition of Hong Kong Montrose Fine Wines

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19

GD customer Sourcing Strategy

Cooperation
ii nd
WE esate)
fees) gn ae |] [t=]

 

Bra =le ei
customer
group

orporate
customer
groups

DGJI’s
Big Data

Center

bee lite nn)
edical
Pleat lal
around the
cela

See Registration Statement for full disclosures and risks.

Page 30 of 40 PagelID 2974

DRAGONJADE

5000+

High Net Worth
Individual Clients
In Total

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 31 of 40 PagelD 2975

GD Cross-border Healthcare Strategic Partners DRaGONjADE

Data Exchange Between Clients

Insurance

ry ai EX)

41

Ww yw
Manulife

HK ARAB A A

Sun Life Everbright Life

 

See Registration Statement for full disclosures and risks.

Apparel
cies

Vivieene. MaxMara
Westwood

Airlines

Ww fy

HONGKONG AIRLINES
Same CATHAY PACIFIC

 
Case 8:17-cv-02422-JDW-CPT Document 138-7

GD Revenue Growth Drivers

Increasing Awareness of

3 Cross-Border Healthcare’

« Approximately 40% of the high-
incame population in China
acknowledged the benefits of cross-
border healthcare, compared to only
3% in 2010,

* The market cross-border healthcare
will increase dramatically, with an
estimate of about 860,000 people
looking for cross-border healthcare
solutions in 2019.

Solid Growth of
Customer Groups?

As the Chinese economy continues to

grow, the number of middle-class

people in China will continue to grow.

* By 2020, with a strong economy
serving as growth driver, our target
custamer demography could reach
700 million.

   
 

Filed 06/27/19 Page 32 of 40 PagelD 2976

RAGONJADE

A Huge Potential Marketto be

4 Explored?

* The total number of patients with
Hemorrhoids in China: 156 millian

* Market Size (Conservative) : $150 billion

The Consumption Levels of Middle-
Class Continueto Increase*

In 2016, the number of medical tourism is
five times more than 2015. The cost of per
patient is over $7000

* In 2047, more than 600,000 people went
abroad for treatment, with 80% of them as
cancer patients.

Sources : ‘Sina; 2 Euromonitor International, ? National Anorectal Disease Epidemiological Survey Results 2016 National Economic and Social Development Statistical 25

Bulletin; 4Ctrip -Science and Technolagy Daily

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 33 of 40 PagelD 2977

C4 Financial Forecast

Million
$2,000.00

$1,600.00

$1,200.00

$800.00

$400.00

$632.47

2020

    
  

$929.74

2021

$1,256.15

2022

Hemorrhoids Treatment Revenue

31,903.64

aug2

Million
$100.00

$80.00

$60.00

$40.00

$20.00

DRAGONJADE

Cross-Border Segment Revenue

 

2020 2021 2022 2023

26

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 34 of 40 PagelD 2978

C4 Financial Forecast

Segment - Hemorrhoids Treatment

Driver ane: Sales of Devices 5 2,302,000 § 3,383,040 $

Tote! Number of Grade il! Hopitels in China
Grade I Hospital Occupancy Rate
Number af Cooperated Grade Il! Hospital
Number of Device in Each Hospital

Number of Devices Sold ta Hospital

Price of Device
Growth rate

Driver Two: Sales of Kit

Price of Kit
Growth rate

Year Number of Patients
Number of Patients under Moximum Capcity per Day
Occupancy Rate

Number of Patients per Day

Tota! Hemorrhoids Treatment Revenue

Plerie) 7021 2022 2023
4,568,319 § 6,928,617
1,151 1,151 1,151 1,151
25% 3596 45% 6556
288 403 518 748.
2 2 2 2
576 806 1036 1496
§ 4,000 5 4,200 § 4410 $ 4,631
5% 5% 5%

a

a)

$630,172,500 $926,353,575 $1,250,577,326 $1,896,708,945

5 200 § 210 § 221 $ 232
534 534 5%

3,150,863 4,411,208 5,671,553 8,192,243

40 40 40 40
60% 70% 75% BOM

24 28 30 32

$ 632,474,500 $929,727,515 $1,255,145,645 $1,903,637,562

 

DRAGONJADE
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 35 of 40 PagelD 2979

GD Management Team & Board of Directors (RAGONJADE

Mr. Law Lok Bun, age 67, is an Executive Director and the President of the Company. He was appointed as an Executive
Director of the Company on April 17, 2012. He is responsible for planning the overall direction of the Company and managing
the Company's day to day affairs. He has more than thirty years of experience in pharmaceutical manufacturing, wholesaling
and retail operations. He is currently a managing director of Merika Medicine Factory Limited. Mr. Law is a graduate of Hong
Kong Baptist University, from which he received a B.A. Degree in Analytical Chemistry.

Dr. Lai Yat Man, age 59, is an Executive Director and the Chief Executive Officer of the Company. He was appointed as an
Executive Director of the Company on September 1, 2012. He is primarily responsible for the Company's business planning,
strategy and management, as well as providing medical and biological information support. He has more than 25 years of
experience in the medical and pharmaceutical industries. From 1987 to 1988, he served as the Chief Resident of Emergency
Internal Medicine Department of Neihu General Hospital in Taipei, Frorn 1988 to 1995, he served as the Chief of Internal
Medicine Department of Tamsui First Hospital in Taipei County. In 1998, he founded United Asia Medical Network Company
Limited in Hang Kong. He is, currently, the Chairman of United Asia Medical Network Company Limited. Dr. Lai received his
medical degree from the Medical College of National Taiwan University in 1985.

Mr. Fung Kwok Wing, age 45, is an Executive Director and the Chief Financial Officer of the Company. He was appointed as an
Executive Director of the Company on September 1, 2012. He is primarily responsible for the business operations, developing
the financial strategy, overseeing financial and administrative operations, and the human resources management of the
Company. He has more than 10 years of experience in accounting and finance. He is, also, currently, the Chief Financial Officer
of United Asia Medical Network Company Limited. Mr. Fung is a member of the American Institute of Certified Public
Accountants. Mr. Fung obtained a Bachelor of Social Science in Economics Degree from The Chinese University of Hong Kang
in 1995.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 36 of 40 PagelD 2980

GD Independent Director (RAGONJADE

Mr. Lo Tsz Fung Philip, age 53, was appointed as an Independent Non-executive Director of the Company on September 1,
2012. Mr. Lo was appointed as a director and the Chairman of the Audit Committee and a member of the Compensation
Committee and Corporate Governance Committee of QKL Stores Inc. (NASDAQ: QKLS jin November 2011. Mr. Lo has served
as managing director of Shenzhen Xin Wei Managing Consultancy Limited since August 2011, independent non-executive
director of Styland Holdings Limited (Hong Kong Exchange Code: 211) since April 2009, and managing director of P&L Financial
Consultancy Limited since December 2007. Mr. Lo, also, served as Chief Financial Officer of Wuhan General Group (China) Inc.
(NASDAQ: WUHN) from February 2010 te January 2012; Chief Financial Officer of Wuhan Zhongye Yangluo Heavy Machinery
Co,, Ltd. from December 2007 to January 2009; and Senior Manager of Albert Wong & Co, from June 2006 to December 2007.
Mr. Lo received his Bachelor's Degree from University of Wollongong, Australia. He is a member of CPA Australia and a member
of HKICPA. We believe that Mr. Lo's Knowledge of finance and accounting matters brings a unique expertise to our Board of
Directors.

Mr. Tai Kam Chiu Daniel (Formerly known as “Tai Tze Yu Daniel, age 58, was appointed as an Independent Non-executive
Director of the Company on September 1, 2012. He has more than 20 years of management and supervision experience in
various enterprises, which engage in the businesses of electronic products, catering and trading. From 1990 to 2006, he was a
Manager and General Manager of Sharp-Roxy (HK) Limited in Hong Kong. He was primarily responsible for the planning,
direction and control of all sales, advertising and promotion activities related to consumer electronic products. In addition to the
local sales in Hong Kong, he had full responsibility and accountability of the corporate sales, sales administration and support,
and new business development. From 2006 to 2007, he was a manager and director of Rakutei Dinning & Bar. Fram 2007 to
2009, he was a General Manager of Kelvin Electric Trading Company Limited. He is, currently, a Managing Director of Aqua
Gold Holding Company Limited since 2009. From 2003 to the present, Mr. Tai has served as a Director and Executive Director
of Radio Association of Hong Kong. He was the Fellow of The Professional Validation Centre of Hong Kong Business Sector in
2005,

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 37 of 40 PagelD 2981

GHD independent Director DRacoNjADE

Dr. Dominic Man-Kit Lam, age 72, was appointed as an Independent Director of the Company on January 25, 2019, Dr. Lam has over 40
years of experience in biotechnology development, research, and education. He is currently Chief Scientific Consultant at Chaoda Modern
Agriculture (Holdings) Ltd, Industrial Advisor at EQT Partners AB, Chairman of the Board and a Director at MacKay Life Sciences, Inc, non-
executive Director at New World TMT Limited, and Director of New Legend Group Ltd. He is the founder of LifeTech Group, the World Eye
Organization, and the Hong Kong Institute of Biotechnology. He has also served as Independent Non-Executive Director of International
Business Settlement Holdings Limited. Dr. Lam obtained his B.S. in Mathematics from Lakehead University, M.S. in Theoretical Physics
from University of British Columbia, Ph.D. in Medical Biophysics from University of Toronto, and completed a post-doctoral fellowship at
Harvard University. He has been on the faculty of Harvard Medical School and Baylor College of Medicine. As a medical scientist, Dr. Lam
has published over 100 scientific articles, including over 10 in Nature and Proceedings of the National Academy of Sciences of the United
Stafes of America, as well as more than 20 in scientific and artistic books. In 2001, Dr. Lam's Edible Vaccine was named by Massachusetts
Institute of Technology as one of the five patents that would transform business and technology and was also named by Time Magazine as
one of the ten most important professions in the 21st century. He has also received a Presidential Medal of Merit, the KPMG Peat Marwick's
High Tech Entrepreneur of the Year award, the U.S. High Tech Entrepreneur of the Year Award, and the Asia Society Man of the Year award.

Mr. David P. Bennett was appointed as an Independent Director of the Company on January 25, 2019. He currently serves as the
managing member of Health & Wealth Management (HWM), LLC where he offers investment management and health and fitness services
to its clients. He has also been the CIO of Bennett Capital Management (BCM}) since 1999, which is the investment management subsidiary
of HWM. Prior to working with HWM and BCM, Mr. Bennett was an analyst and portfolio manager at value investor May Management from
1995-1998 located in the Pacific Northwest in the U.S. Before joining May Management, Mr. Bennett was an analyst at Prudential Securities
in New York City fram 1984-1995. While at Prudential, he covered stocks, bonds, currencies, and commodities. Mr. Bennett earned his
M.B.A. in Finance/International Business from the Stern School of Business at New York University in New York City. Mr. Bennett received
his B.G.S., focusing on international affairs and biological sciences, from the University of Maryland in College Park, Maryland.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 38 of 40 PagelD 2982

GHD independent Director DRacoNjADE

Ms. Suk-Kwan Kwong was appointed as an Independent Director of the Company on January 25, 2019. She has
been a registered nurse and holds a nursing practicing certificate issued by the Nursing Council of Hong Kong since
2000. Ms. Suk-Kwan Kwong currently serves as a head nurse in Solve Medical Centre in Hong Kong where she is
responsible for the management of the daily operations of Solve Medical Centre. From 2014 to 2017, Ms. Kwong
worked as Registered Nurse in Sage Bradbury Home for the Elderly in Hong Kong. She worked in the divisions of
general medicine, cardiology, and surgery in various hospitals and medical centers in Hong Kong from 2000 to
2013. Ms. Kwong completed her nursing training from the School of Nursing of Kwong Wah Hospital in Hong Kong in
2000.

Mr. Marc-Andre Tremblay was appointed as an Independent Director of the Company on January 25, 2019. He
currently serves as a consultant in Intercontinental Group. Mr. Tremblay has been a business consultant active in the
field of health education for many years in Canada and abroad, and has an active interest in both traditional and
modern health technology. From 2014 to 2016, he was employed by Great Man International Education group in
Guangzhou, China as a consultant, manager, and international kindergarten director of operations. He has also been
a teacher in Prince Albert Catholic School in Saskatchewan, Canada. Mr. Tremblay received his B.A. in 2007 and M.A.
in 2011 from the University of Quebec, Canada.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 39 of 40 PagelD 2983

GED Board Committee PRAGONjADE

Mr. David P. Bennett has joined as a member of the audit committee and the chairman of the

nominating committee of the Board.

Ms. Suk-Kwan Kwong has joined the Board as the chair of the compensation committee and a

member of the nominating committee.

Mr. Marc-Andre Tremblay has joined as a member of the compensation committee of the
Board.

 
Case 8:17-cv-02422-JDW-CPT Document 138-7 Filed 06/27/19 Page 40 of 40 PagelD 2984

GD Contact Information DkaconjapE

DRAGONJADE GD z hit &

ere '_/ Univest Securities

Sam Tu Edric Guo

Vice President coo

Email: sam@dgjigroup.com Email: yqauo@univest.us

Tel: (852)-9490-8800 Tel: (646)-775-0000

Address: Unit 07, 3/F, Yale Address: 375 Park Avenue 15th
Industrial Ctr, 61-63 Au Pui Wan St, Floor New York, NY 10152, USA

Fotan, N.T., Hong Kong

 
